Case: 20-50846      Document: 00515846053         Page: 1     Date Filed: 05/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            May 3, 2021
                                  No. 20-50846                            Lyle W. Cayce
                               Conference Calendar                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Lafonda Gray,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:19-CR-1292-2


   Before Higginbotham, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Lafonda Gray has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Gray has filed a response. The record is not sufficiently developed to allow


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50846      Document: 00515846053           Page: 2    Date Filed: 05/03/2021




                                     No. 20-50846


   us to make a fair evaluation of Gray’s claims of ineffective assistance of
   counsel; we therefore decline to consider the claims without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Gray’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2